Per Curiam,
This is an issue under the sheriff’s interpleader act. Certain goods were seized by the sheriff aS the property of John Galbraith. His son William Galbraith claims to own them, and-a question is thus raised between the defendants, who are the execution creditors of John, and William the claimant, as to the ownership of the property seized. There is no reason suggested why this question should not be settled in accordance with the actual fact. If the lessor was proceeding upon his lease, against the man who signed it as lessee, the questions raised by the appellant would require consideration; but the lease establishes no relation between the parties to this issue. It is admissible as evidence bearing upon the question of ownership, but it is not conclusive; and there is no fact appearing that could, by way of estoppel or otherwise, prevent the claimant from showing that the lease was in fact taken for him, and that the farm had been cultivated and the crops raised by him.
The assignments of error are not sustained and the judgment is affirmed.